                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAURIE STEINER HALPERIN           :   CIVIL ACTION
                                  :
          v.                      :
                                  :
TEVA PHARMACEUTICALS USA,         :
INC., et al.                      :   NO. 18-3992

                              ORDER

          AND NOW, this    18th   day of November, 2019, for the

reasons set forth in the accompanying Memorandum, it is hereby

ORDERED that the motion of the defendants Teva Women’s Health,

Inc. and CooperSurgical, Inc. to transfer this action under

28 U.S.C. § 1404(a) to the United States District Court for the

Central District of California is GRANTED.

                                      BY THE COURT:



                                      /s/ Harvey Bartle III
                                                                   J.
